Title: Thomas Cooper to Thomas Jefferson, 25 October 1819
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear Sir
						
							Octr 25. 1819
							Philadelphia
						

					
					I have reflected on the proposal of the board of Visitors. Besides the untoward circumstances stated in my last letter to you, I have just received a letter from Mr Wickliffe of Lexington Kentucky, stating that as I could not engage myself permanently there, in consequence of my previous engagement in Virginia, the board had declined the offer of my temporary assistance in favour of Dr Blythe who was upon the Spot, and had applied for the situation of chemical professor as a permanent appointment.   The Lectures here commence the beginning of next month.
					The Board of Visitors at Virginia have agreed that my Salary for the two first years, shall amount to 3500 Dlrs a year. I propose, that out of this sum I may be allowed toward my subsistence here during the year 1820, 1500 dollars. So that, when my functions commence in February 1821 my salary for the two years commencing at that day, shall be 2750 dollars a year, instead of 3500 dollars. I ask therefore, for no additional compensation in consequence of the postponement.
					I ask secondly, that I may be allowed if I think fit, to remove to Charlottesville in one of the buildings of the University, and live there privately untill my duties commence in February 1821.
					I ask thirdly, that of the 1500 dollars thus assigned to me as subsistence money during the year 1820, the one half be remitted to me on the first day of May 1820, and the other half on the first day of Jan. 1821.
					If no Bankrupt law should pass, I shall feel much inclined to leave this place, and fix myself at once, where I must fix permanently.
					Pray procure me a reply to these proposals as quickly as circumstances will admit, because a speedy reply will be of much importance to my future determination. I have not meant to make unreasonable proposals and I hope I have not done so.   I remain always with sentiment great respect and regard   Dear sir
					
						Your faithful friend
						
							Thomas Cooper.
						
					
				